Case 3:21-cv-14089-ZNQ-LHG Document 6 Filed 07/29/21 Page 1 of 1 PageID: 102




  Rudolph J. Burshnic II
  Associate
  +1.609.919.6686
  rudolph.burshnic@morganlewis.com




  June 29, 2021


  Via ECF

  Hon. Zahid N. Quraishi, U.S.D.J.
  Clarkson S. Fisher Building & U.S. Courthouse
  402 East State Street
  Court Room 7W
  Trenton, NJ 08608

  Re:      Joseph Vastola v. Sterling, Inc., et al.
           Case No. 3:21-cv-14089-ZNQ-LHG

  Dear Judge Quraishi:

  Our firm represents Defendants Sterling Jewelers Inc. (incorrectly named in the Complaint as
  “Sterling, Inc. d/b/a Signet Jewelers”) and Ariel Gore in the above-referenced matter.

  We submit this letter in accordance with Your Honor’s direction during today’s conference call to
  request, with Plaintiff’s consent, that Defendants’ deadline to answer, move, or otherwise respond
  to Plaintiff’s Complaint be stayed until 21 days after the Court’s order on Plaintiff’s forthcoming
  Motion to Remand. We have included a so-ordered line below for the Court’s convenience.

  We thank the Court for its attention to this matter.

  Respectfully submitted,

  s/ Rudolph J. Burshnic II

  Rudolph J. Burshnic II, Esq.

  cc: All Counsel of Record (via ECF)


  SO ORDERED



  Hon. Zahid N. Quraishi, U.S.D.J.




                                                      Morgan, Lewis & Bockius                LLP

                                                      502 Carnegie Center
                                                      Princeton, NJ 08540-6241                          +1.609.919.6600
                                                      United States                                     +1.609.919.6701
                                                      A Pennsylvania Limited Liability Partnership | Steven M. Cohen, Partner-in-Charge
